TROTT, Circuit Judge,
with whom KLEINFELD, Circuit Judge, joins dissenting:
The vote to take en banc the panel’s manifestly correct determination that the mandate in this case is not subject to recall amounts to seizing in our judicial mouths not only the bit, but also the rules, the due process, and our General Orders that govern our handling of appeals. As Judge Beezer correctly illustrates, we have lost our lawful authority over Thompson’s appeal. Hence, our power to reopen what has already been done no longer exists. Thus, I concur in Judge Beezer’s dissent.
Unlike the weather, we are sworn to adhere to the rules and to behave in a predictable and regular way. This requirement is the very essence of due process of law. Yet here, as the judicial equivalent of Edward Lorenz’s butterflies, we import the equivalent of chaos into our process and procedures, throwing normalcy to the wind. To borrow further from James Gleick’s book Chaos, somehow “nothing ever happen[s] the same way twice” in a case involving capital punishment.
In my view, there are reasons for the periodicity and unpredictability of our court in these kinds of cases, just as there is an eerie order in chaos itself, but suffice it to say that our freewheeling approach here is inconsistent with the Eighth Amendment’s command that arbitrariness not be a part of the process by which the death penalty is administered. Given the recent history of Thompson’s appeal not only in our court but thereafter in the Supreme Court, to label these circumstances as “exceptional” and thus to justify recalling the mandate would be the equivalent of hijacking the term. Inappropriate nomenclature and labels threaten to carry the day and to eclipse the substance of the issue. I’m keenly aware that this is a case involving a person’s life or death, but I am equally aware of our responsibility not to permit that concern to run roughshod over our bedrock commitment to due process of law, a process which sets us apart from most governments on the face of the Earth.
*1045A properly constituted panel of this court has heard and decided Thompson’s appeal. The time to review that decision en banc has come and gone. The Supreme Court has declined to review the panel’s and this court’s decision. The mandate has issued. If that is not finality I do not know what is. Should Thompson have something new to bring to us in this sixteen-year-old ease, he should do so pursuant to the lawful avenues provided for such an occasion, not expect us to lay bare the forest on his behalf.
This decision brings us face to face with our oath of office which requires us to support and to defend the Constitution and the laws of the United States. In this confrontation, ask not for whom the bell tolls: it tolls for thee.
ORDER
Aug. 3, 1997.
FERNANDEZ, Circuit Judge:
I hereby order that I be shown as joining in the dissents of Judges Beezer and Trott to the decision to take this case en banc, which was filed July 30,1997.
ORDER
Aug. 3, 1997.
RYMER, Circuit Judge:
Now that it is clear that the en banc court has gone beyond deciding whether to recall the mandate, and has reconsidered the panel’s decision on the merits, I wish to be recorded as dissenting from the decision to go en banc. The active judges of this court have never voted on whether to reconsider en banc the panel’s decision reversing the district court’s issuance of the writ, and I therefore believe the en banc court is without authority to do so.
There is a right way for Thompson’s claims to be considered. This isn’t it; the AEDPA is.
I therefore join in the dissents filed by Judge Beezer and Judge Trott.